UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6529


ANTHONY JESUS JOHNSON,

                       Petitioner – Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:12-cv-01536-RBH)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Jesus Johnson, Appellant Pro Se. James Anthony Mabry,
Assistant  Attorney  General,   Donald John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony     Jesus    Johnson        seeks       to    appeal          the    district

court’s    order     accepting      the      recommendation              of    the    magistrate

judge     and    denying       relief   on     his       28    U.S.C.          §    2254     (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial      showing         of        the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537 U.S. 322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                                    Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument        because         the     facts      and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3